Citation Nr: 1711574	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-14 887	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1961 to February 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction since transferred to the Chicago, Illinois RO.

The Veteran requested a videoconference hearing in April 2010.  He subsequently withdrew his hearing request in May 2012. 

The claim was previously before the Board in December 2014.  At that time, the Board denied the claim of service connection for hypertension and erectile dysfunction, and remanded the issue of service connection for type II diabetes mellitus for corroboration of the Veteran's claim of "boots on the ground" in Vietnam. 

In May 2016, the Board remanded the issue of service connection for type II diabetes mellitus for further evidentiary development and corroboration of the Veteran's claim of Agent Orange exposure in Massawa, Africa.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diabetes mellitus, type II, diagnosed in 2009, is related to Agent Orange exposure while serving aboard the USS Cacapon AO-52 in Saigon, Republic of Vietnam.  He states that they "went into Saigon dirty water and into Saigon Harbor."  He further states that they anchored there and received river boats that came to them for supplies and loaded wounded soldiers for transfer.  The Veteran also submitted a buddy statement from W.H., which provided that they "went in the river mouth and on the land several times."  W.H. further stated that he knows the Veteran was also on the land "at least once."

The Veteran contends that the exposure occurred sometime between November 1968 and March 1969.  In a May 2009 letter to the Veteran from VA, he was asked to provide a specific time range, of no more than 60 days (2 months), of when he was in Saigon so that further research may be conducted.  However, in Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), the Court indicated that limiting a request for records to a 60 day window was simply an effort to ease the workload of JSRRC employees tasked with searching records, and did not establish a search would be futile, or that the records do not exist or are not in the custodian's possession.  

Consequently, on remand, the AOJ must submit a request to JSRRC for a search to verify herbicide exposure, to include multiple requests, each covering a different 60-day period, if necessary, in order to cover the Veteran's entire period of stated service in the Republic of Vietnam.  

In June 2009, the RO made a request to the Joint Services Records Research Center (JSRRC) to confirm the Veteran's herbicide exposure based on being anchored in the Saigon River.  A portion of the July 2009 reply was cut off and/or missing, necessitating a remand to associate the complete reply with the claims file and to complete any further development.

The May 2016 remand requested that the Veteran's Official Military Personnel File (OMPF) be requested and associated with the claims file, as the July 2009 JSRRC reply advised that "information regarding the duties and assignments requiring [the Veteran] to go ashore in the RVN may be in his [OMPF]."  After completion of the request, if the claim remained denied after readjudication, the RO was to provide a supplemental statement of the case (SSOC) to the Veteran and his representative and allow for an appropriate time for response. 

The Veteran's claims file contains the SSOC, issued in September 2016, which notes a "VA memorandum dated September 6, 2016" as evidence. This memorandum does not appear to be associated with the Veteran's claim file.  There is, however, a September 3, 2016 memorandum in the Veteran's file that appears to belong to another veteran.  That document will be removed and associated with the correct veteran's file.  To the extent that the RO erroneously relied on the September 3, 2016 memorandum, this error is harmless given that the claim is being remanded.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake any necessary development to verify any instances of the USS Cacapon AO-52 docking in or near Saigon Harbor for the period of November 1968 to March 1969, including requesting deck logs from the USS Cacapon AO-52 for that period.

2. Attempt to verify the Veteran's claims of his presence on riverboats used in the inland rivers of Saigon to transport supplies and wounded soldiers.

3. Associate the VA memorandum dated September 6, 2016 with the Veteran's claim file, if it exists. 

4. After completion of steps 1, 2, and 3, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board, unless the Veteran requests otherwise. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




